Exhibit 10.1

AMENDMENT NO. 2 TO CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this "Amendment"), entered into as of
August 6, 2013, is entered into by and between ServiceSource International,
Inc., a Delaware corporation (the "Borrower"), and JPMorgan Chase Bank, N.A., as
Lender (the "Lender").

W

I T N E S S E T H:



WHEREAS,

the Borrower and Lender are parties to that certain Credit Agreement dated as of
July 5, 2012, as modified pursuant to that certain Letter Agreement dated as of
June 18, 2013 by and between the Borrower and the Lender and as amended pursuant
to that certain Amendment No. 1 to Credit Agreement dated as of June 30, 2013 by
and between the Borrower and the Lender (as modified and amended, the "Credit
Agreement"), pursuant to which Lender has agreed to make certain loans and to
extend credit to the Borrower upon the terms and subject to the conditions set
forth therein; and



WHEREAS

, the parties to the Credit Agreement desire to amend the Credit Agreement to
permit the Borrower to enter into certain unsecured, convertible notes and
related documents upon the terms and subject to the conditions set forth below.



NOW, THEREFORE,

in consideration of the terms and conditions contained herein, the parties
hereto hereby agree as follows:



Definitions. All capitalized terms used and not otherwise defined herein shall
have the meanings given to such terms by the Credit Agreement.

Amendments to the Credit Agreement. Effective as of the Amendment No. 2
Effective Date (as defined below), the Credit Agreement shall be amended as
follows:

All references to the Credit Agreement in the Credit Agreement and in any of the
Loan Documents shall refer to the Credit Agreement as amended hereby.

The following definitions shall be added to Section 1.01 of the Credit Agreement
in the appropriate alphabetical order:

"Amendment No. 2" means that certain Amendment No. 2 to Credit Agreement dated
August 6, 2013 by and between the Borrower and Lender.

"Amendment No. 2 Effective Date" shall have the meaning set forth in Section 3
of Amendment No. 2.

"Convertible Debt Security" means any debt security issued by Borrower the terms
of which provide for the conversion thereof into capital stock of Borrower, cash
or a combination thereof.

--------------------------------------------------------------------------------



"Indenture" means any indenture between Borrower and a trustee governing any
Convertible Debt Security issued by Borrower.

"Permitted Bond Hedge" means any Derivative Contract that is settled (after
payment of any premium or any prepayment thereunder) through the delivery of
cash and/or equity interests of Borrower and is entered into in connection with
any Convertible Debt Securities, the purpose of which is to provide for an
effectively higher conversion premium (including, but not limited to, any bond
hedge transaction, warrant transaction or capped call transaction).

The definition of "Banking Services Obligations" in Section 1.01 of the Credit
Agreement is amended to add the following sentence at the end of such
definition:

Notwithstanding the forgoing, in no event shall any obligations in respect of
any Permitted Bond Hedge constitute Banking Services Obligations.

The definition of "Consolidated Funded Debt" in Section 1.01 of the Credit
Agreement is amended and replaced in its entirety as follows:

"Consolidated Funded Debt" means at any time the aggregate dollar amount of
Indebtedness of the type described in clause (f) of the definition of
"Indebtedness" of Borrower and its Subsidiaries on a consolidated basis which
has actually been funded and is outstanding at such time, whether or not such
amount is due or payable at such time, excluding accounts arising from the
purchase of goods and services in the ordinary course of business and issued
letters of credit.

The definition of "Permitted Liens" in Section 1.01 of the Credit Agreement is
amended to (i) delete the word "and" appearing at the end of clause (15)
thereof, (ii) replace the "." appearing at the end of clause (16) thereof with
"; and" and (iii) add a new clause (17) thereof to read as follows:

(17) customary Liens granted in favor of a trustee to secure fees and other
amounts owing to such trustee under an indenture or other agreement pursuant to
Indebtedness not otherwise prohibited under this Agreement.

Section 6.01 of the Credit Agreement is amended to (i) delete the word "and"
appearing at the end of clause (l) thereof, (ii) replace the "." appearing at
the end of clause (m) thereof with ";" and (iii) add a new clause (n) and a new
clause (o) thereof to read as follows:

(n) Indebtedness consisting of Convertible Debt Securities in an aggregate
principal amount at any time outstanding not to exceed $150,000,000, provided
that such Indebtedness shall have a scheduled

- 2 -

--------------------------------------------------------------------------------



final maturity date which is at least six months after the Termination Date and
no scheduled amortization of the principal amount of such Indebtedness before
such final scheduled maturity date; and

(o) obligations (contingent or otherwise) of Borrower or any Subsidiary existing
or arising under any Permitted Bond Hedge.

Section 6.04 of the Credit Agreement is amended to (i) delete the word "and"
appearing at the end of clause (h) thereof, (ii) replace the "." appearing at
the end of clause (i) thereof with ";" and (iii) add new clauses (j) and (k)
thereof to read as follows:

(j) Purchase of any Permitted Bond Hedge;

(k) Distributions in connection with the exercise, settlement or termination of
any Permitted Bond Hedge; provided that such purchase upon exercise, termination
or other settlement is net share settled and does not require the payment of any
additional cash consideration by Borrower.

Section 6.04 of the Credit Agreement is amended to add a new, unlettered
paragraph at the end thereof to read as follows:

For the avoidance of doubt, neither Convertible Debt Securities nor any
Permitted Bond Hedge shall constitute stock or equity interests for the purposes
of this Section 6.04, unless and until the same are converted into capital
stock.

Section 6.05 of the Credit Agreement is amended to (i) delete the word "and"
appearing at the end of clause (m) thereof, (ii) replace the "." appearing at
the end of clause (n) thereof with "; and" and (iii) add a new clause (o)
thereof to read as follows:

(o) Investments consisting of Permitted Bond Hedges.

Section 6.13 of the Credit Agreement is amended in its entirety to read as
follows:

Enter into any Derivative Contract except Permitted Derivative Obligations and
Permitted Bond Hedges.

Section 7.06 of the Credit Agreement is amended to (i) delete the word "and"
appearing at the end of clause (l) thereof, (ii) replace the "." appearing at
the end of clause (m) thereof with "; and" and (iii) add a new clause (n)
thereof to read as follows:

(n) Promptly after the Borrower becomes aware thereof, notice of any "Event of
Default" (as defined under the Indenture).

- 3 -

--------------------------------------------------------------------------------



Conditions: Notwithstanding the foregoing, this Amendment shall not become
effective unless and until such date (the "Amendment No. 2 Effective Date") as
the following conditions are satisfied:

 a. The Lender shall have received a fully-executed copy of this Amendment;
 b. The Lender shall have received a fully-executed copy of the Consent and
    Acknowledgement of Guarantor, in the form attached to this Amendment; and
 c. The Lender shall have received such other documents as the Lender or its
    counsel may reasonably request.

Representations and Warranties. Borrower repeats and reaffirms the
representations and warranties set forth in Article V of the Credit Agreement,
except to the extent that such representations and warranties relate solely to
an earlier date. Borrower also represents and warrants that the execution,
delivery and performance of this Amendment are within the corporate powers of
Borrower, have been duly authorized by all necessary corporate action and do not
and will not (i) require any consent or approval of the shareholders of
Borrower; (ii) violate any provision of the articles of incorporation or by-laws
of Borrower or of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Borrower or any subsidiary; (iii) require the consent or approval of, or filing
a registration with, any governmental body, agency or authority; or (iv) result
in any breach of or constitute a default under, or result in the imposition of
any lien, charge or encumbrance upon any property of Borrower or any subsidiary
pursuant to, any indenture or other agreement or instrument under which Borrower
or any subsidiary is a party or by which it or its properties may be bound or
affected. This Amendment constitutes legal, valid and binding obligations of
Borrower enforceable in accordance with its terms, except as such enforceability
may be limited by bankruptcy or similar laws affecting the enforceability of
creditors' rights generally and by equitable principles (regardless of whether
enforcement is sought in equity or at law).

Obligations Enforceable, Etc. Borrower acknowledges and agrees that its
obligations under the Credit Agreement are not subject to any offset, defense or
counterclaim assertable by Borrower and that the Credit Agreement and the Loan
Documents are valid, binding and fully enforceable according to their respective
terms. Except as expressly provided above, the Credit Agreement and the Loan
Documents shall remain in full force and effect, and this Amendment shall not
release, discharge or satisfy any present or future debts, obligations or
liabilities to the Lender of Borrower or of any debtor, guarantor or other
person or entity liable for payment or performance of any of such debts,
obligations or liabilities of Borrower, or any security interest, lien or other
collateral or security for any of such debts, obligations or liabilities of
Borrower or such debtors, guarantors, or other persons or entities, or waive any
default, and the Lender expressly reserves all of its rights and remedies with
respect to Borrower and all such debtors, guarantors or other persons or
entities, and all such security interests, liens and other collateral and
security. This is an amendment and not a novation. Without limiting the
generality of the foregoing, all present and future debts, obligations and
liabilities of Borrower under the Credit Agreement, as amended, are and shall
continue to be secured by the Pledge and

- 4 -

--------------------------------------------------------------------------------



Security Agreement and the Intellectual Property Security Agreement given by the
Borrower, and shall continue to be guaranteed by the Guaranty (which Guaranty is
secured by the Pledge and Security Agreement given by the Guarantor).

Fees and Expenses. As contemplated by Section 9.01(a) of the Credit Agreement,
Borrower shall be responsible for the payment of all fees and out-of-pocket
disbursements incurred by the Lender in connection with the preparation,
execution and delivery of this Amendment. Borrower further acknowledges and
agrees that, pursuant to and on the terms set forth in such Section 9.01(a),
Borrower is and shall be responsible for the payment of other fees, expenses,
costs and charges arising under or relating to the Loan Agreement, as amended
hereby, and the Loan Documents, as set forth in such Section 9.01(a).

Entire Agreement. This Amendment and the other documents referred to herein
contain the entire agreement between the Borrower and the Lender with respect to
the subject matter hereof, superseding all previous communications and
negotiations, and no representation, undertaking, promise or condition
concerning the subject matter hereof shall be binding upon the Lender unless
clearly expressed in this Amendment or in the other documents referred to
herein.

Miscellaneous. The provisions of this Amendment shall inure to the benefit of
and be binding upon any successor to any of the parties hereto. All agreements,
representations and warranties made herein shall survive the execution of this
Amendment and the making of the loans under the Credit Agreement, as so amended.
This Amendment shall be governed by and construed in accordance with the
internal laws of the State of California. This Amendment may be signed in any
number of counterparts with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Amendment is solely for the benefit
of the parties hereto and their permitted successors and assigns. No other
person or entity shall have any rights under, or because of the existence of,
this Amendment.

[Signature Pages Follow]

- 5 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF

, this Amendment has been duly executed as of the day and year first above
written.

ServiceSource International, Inc.

 

 

By: /s/ Ashley F. Johnson
Name: Ashley F. Johnson
Title: CFO

 

 

 

 

[Signature Page to Amendment No. 2 to Credit Agreement]

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

 

 

By: /s/ Jeffrey DeRosa
Name: Jeffrey DeRosa
Title: SVP

 

 

 

[Signature Page to Amendment No. 2 to Credit Agreement]

 

--------------------------------------------------------------------------------

CONSENT AND ACKNOWLEDGMENT OF GUARANTOR

 

The undersigned Guarantor hereby consents to the foregoing Amendment No. 2 to
Credit Agreement, and agrees that its Guaranty dated as of July 5, 2012, in
favor of the Lender, and all collateral and security therefor, shall remain in
full force and effect notwithstanding the amendments made above.

Dated: August 6, 2013.

 

ServiceSource Delaware, Inc.

By: /s/ Ashley F. Johnson
Title: CFO

 

 

 

 

 

 

--------------------------------------------------------------------------------

